DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objection
2.	Claims 1-20 are objected to because of the following informalities:
	In claims 1, 10 and 19, the phrases “a drone enabled environmental for testing …” appear having grammatical errors. It is suggested to change “a drone enabled environmental” into -- a drone enabled environment--.
Claims 2-9, 11-18 and 20 are objected by virtue of their dependency on claim 1, 10 or 19, respectively.
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
3.       The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.--The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

4.    Claims 11-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Specifically, in claim 11 (line 2), claim 16 (line 3) and claim 20 (line 2), there is insufficient antecedent basis for the phrase “the method further comprising”. Therefore, the examiner comprehends the claims based on her best interpretations to these phrases.
Claims 12-15 are rejected because the “system” can’t comprise the recited method steps.
Claims 17 and 18 are rejected based on their dependency from Claim 16.



Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title.

6.	Claim 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claims 19-20, containing computer software program for processing measurement data, without a non-transitory tangible computer-readable medium needed to realize the computer program's functionality, do not fall within any statutory category of invention. A computer readable storage medium is not sufficient to make the claims statutory. A piece of paper is a storage medium, yet it does not provide sufficient structure to permit the functionality of the program to be realized. The storage medium needs to be a non-transitory tangible computer-readable medium. See MPEP § 2106.




Claim Rejections - 35 USC § 102
7. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8. 	Claims 1-2, 6, 7, 10-11, 15, 16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ALVES et al. (BR 102018012008 A2, machine translation of English).
	Regarding claims 1, 10 and 19, ALVES discloses a system (Fig. 5) using a computer (2) for capturing data in a drone enabled environmental for testing soil and ecological decision making (Abstract; para. 001-005, 0055), and a computer-implemented method and computer program product for practicing the system (para. 0032, 0055, 0061), the system comprises: a computer system comprising; a computer processor (2), a computer-readable storage medium, and program instructions stored on the computer-readable storage medium being executable by the processor (para. 0061: by inherency, the controller board 2 must include a processor, a computer-readable storage medium and program instructions stored on the computer-readable storage medium being executable by the processor), to cause the computer system to perform the following functions to: initiate (i.e., activate), using a computer (2), collection of data from multiple sources using a drone, the data regarding information about soil at a specified soil location, in response to the drone flying over air space of a physical or geographical location respective to the soil location and/or landing at the soil location (para. 0055, 0061); receive, using the computer, soil data, as part of the data, from the drone in response to testing the soil (para. 0055), the testing of the soil including conducting a ground conductivity (i.e., electrical conductivity) test using two or more probes (para. 0057 and 0059) coupled (via the connecting elements 17) to respective landing pads of the drone (Fig. 5), and positioning the drone over the soil location such that the two or more probes contact the soil (para. 0061); and analyze the data to determine a best location for seeding and growing a plant in the soil (para. 0055: “The invention may, for example, still take the samples collected in order to carry out complementary analyzes at a specific plant. All data are submitted to geo-statistical studies in order to deliver the site map, such as the soil fertility map.” See also para. 003, 006, 0012, 0029-0030, 0056).
	Regarding claims 2 and 11, ALVES discloses: wherein the ground conductivity test uses four probes (i.e., drills 25 or 41, see para. 0027, 0047, 0058, 0059 and Fig. 3c) coupled to four landing pads of the drone (see annotated Fig. 4b below; note, the term “landing pads of the drone” is given a broad interpretation in light of the spec of the present application, see para. 0047, “…. In one example, four pads can be attached to the drone”), and the method further comprising: initiating electrical measurements using the four probes including a multiplicity of resistance measurements using a set of possible combinations of the four probes (para. 0021-0022, 0027; see also Fig. 3a); and receiving, using the computer, the electrical measurements from the drone as part of the soil data (para. 0055-0056, 0061).

    PNG
    media_image1.png
    892
    835
    media_image1.png
    Greyscale

Regarding claims 6 and 15, ALVES discloses: initiating, as part of the testing of the soil, drilling into the soil, using a mini drill (25 or 41) coupled to the drone (para. 0027, 0058-0059, 0061); receiving soil samples from the drilling when the drone returns to a home base (para. 0061); generating soil sample data, as part of the data, from the soil samples (para. 0055); and analyzing the soil sample data to determine a best location for seeding and growing a plant in the soil (para. 003, 006, 0012, 0029-0030, 0055-0056).
Regarding claims 7 and 16, ALVES further discloses: wherein the conducting of the ground conductivity test uses four probes (para. 0027: drills as electrodes) coupled (e.g., via the fixing/gears) to respective landing pads of the drone (see Fig. 3a and annotated Fig. 4 above), and the drone is positioned over the soil location such that the four probes contact the soil (para. 0055 and 0061); and the method further comprising: initiating testing of the soil using resistance measurements between the four probes (para. 0021-0022); receiving, using the computer, the soil data, as part of the data, including the resistance measurements from the drone in response to the testing the soil using the four probes (para. 0055 and 0061); and analyzing the data to determine a best location for seeding and growing a plant in the soil (para. 003, 006, 0012, 0029-0030, 0055-0056).

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over ALVES et al. in view of Thomas (US 10985539 B1) and Dabas et al. (Comparison of instruments for geoelectrical soil mapping at the field scale, Near Surface Geophysics, June 2009, 7(3):179-190).
	Regarding claims 4 and 13, ALVES discloses the claimed invention (see discussion for claims 1 and 10 above) but does not mention explicitly: wherein the another probe is a ribbon-line electrode providing continual measurement data in response to being dragged along the soil.
	Thomas discloses an unmanned vehicle line and cable stringing apparatus (Abstract), wherein drones have been utilized to drag a lead line from the proximate tower to the distal tower (col. 2, lines 7-18; col. 6, line 63 – col. 7, line 4).
	Dabas discloses a mobile geoelectrical mapping technique for detecting precise soil information (Abstract; page 2, last paragraph), comprising a OhmMapper system, wherein the system was dragged by hand (see the cartoon in Fig. 2, and page 16: “Measurements with the OhmMapper were done in October 2005”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of ALVES to arrive the claimed invention by combining and incorporating the teaching of Thomas and Dabas to provide continual measurement data using a flying drone to drag the OhmMapper. Doing so would significantly improve the accuracy of the testing/measuring (Dabas, Abstract: “The need of precise soil information with high spatial resolution …”) and make it possible to conduct the testing/measuring even during inclement weather conditions over inaccessible ground (Thomas, col. 1, line 53 – col. 2, line 3). It is deemed that the skilled person in the art would apply such modification without inventive step since the mere application of known techniques to a specific instance by those skilled in the art would have been obvious.
11.	Claims 8-9, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over ALVES et al. in view of Colburn, Jr. (US 6484652 B1).
	Regarding claims 8-9, 17-18 and 20, ALVES does not mention explicitly: wherein the testing of the soil using the resistance measurements between the four probes includes determining an optimum resistance using vector algebra; wherein the testing of the soil using the resistance measurements between the four probes includes using a mathematical combination of the four probes; wherein the testing of the soil includes a multiplicity of resistance measurements using a set of possible combinations of the four probes.
	Colburn discloses a system for measuring in situ soil constituents (Abstract), comprising soil electrode/probe arrays which measure complex solute and matrix resistivity levels (Abstract), wherein testing of the soil using the resistance measurements between electrodes/probes of the soil electrode/probe arrays includes using a mathematical combination of at least four electrodes/probes (electrode arrays 24 or 27, each includes four probes, see Fig. 2, Fig. 9B, see also: col. 8, lines 19-21; col. 11, lines 36-45; col. 15, lines 48-57; col. 18, lines 36-40 and 51-61); wherein the testing of the soil using the resistance measurements between the four probes includes determining an optimum resistance (e.g., locally averaged values determined from complex resistivity measurements) using vector algebra (col. 8, lines 19-21; col. 11, lines 36-45; col. 15, lines 48-57; col. 18, lines 36-40 and 51-61); wherein the testing of the soil includes a multiplicity of resistance measurements using a set of possible combinations of the four probes (col. 8, lines 19-21; col. 11, lines 36-45; col. 15, lines 48-57; col. 18, lines 36-40 and 51-61)
Since both ALVES and Colburn are directed to the same field of endeavor (real time soil constituent sensor for measuring simple in situ soil constituents) and Colburn teaches the general application of the invention (col. 3, lines 17-35 and 43-58), it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of ALVES to arrive the claimed invention by incorporating Colburn’s teaching of techniques for testing the soil using the resistance measurements from the four probes. Doing so would significantly improve the accuracy of the testing/measuring (Colburn, col. 3, lines 51-58; col. 4, lines 21-37). It is deemed that the skilled person in the art would apply such modification without inventive step depending on practical considerations and according to the dictates of the circumstances.

Allowable Subject Matter
12.	Claims 3, 5, 12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
13.	The following is a statement of reasons for the indication of allowable subject matter: 
The primary reason for the allowance of claims 3 and 12 is the inclusion of the claimed method steps of: initiating, as part of the testing of the soil, physical contact of a probe into the soil, wherein the probe is frangible and breaks off the drone when physical resistance from the soil exceeds a stress threshold; receiving additional soil data, as part of the data, from the probe including first stress data related to the probe breaking off in response to the physical resistance from the soil exceeding the stress threshold; and analyzing the additional data to determine a best location for seeding and growing a plant in the soil. It is this limitation found in each of the claims, as it is claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claims 5 and 14 is the inclusion of the claimed method steps of: receiving additional soil data, as part of the data, from the another probe including second stress data related to the another probe breaking off in response to physical resistance from the soil exceeding a stress threshold; and analyzing the additional soil data to determine a best location for seeding and growing a plant in the soil, in response to the receiving of the additional soil data. It is these limitations found in each of the claims, as they are claimed in the combination that have not been found, taught or suggested by the prior art of record, which make these claims allowable over the prior art.
	
Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUQIN SUN whose telephone number is (571)272-2280. The examiner can normally be reached 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/X.S/Examiner, Art Unit 2857                                                                                                                                                                                                        

/KYLE R QUIGLEY/Primary Examiner, Art Unit 2857